Citation Nr: 9921347	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-31 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, 
claimed as secondary to exposure to herbicides.

2.  Entitlement to service connection for hepatitis B, a tumor on 
the left side of the head, coronary artery disease and brachial 
cleft cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the veteran's claim on appeal.  The 
veteran who had active service from June 1960 to August 1969, 
appealed that decision to the BVA and the case was referred to 
the Board for appellate review. 

The issues of entitlement to service connection for hepatitis B, 
a tumor on the left side of the head, coronary artery disease and 
brachial cleft cyst are addressed in the remand portion of this 
decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
prostatitis, claimed as a result of exposure to herbicides, is 
not supported by cognizable evidence showing that such a claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
prostatitis, claimed as a result of exposure to herbicides, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he currently suffers from prostatitis, 
or a prostate disorder, and that this was incurred in service as 
a result of exposure to herbicides.  In the alternative, the 
veteran maintains that he had prostatitis in service, that 
prostatitis is a chronic condition, and that it is the same 
condition that he maintains is currently present. 

The Board notes that the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), which provides for 
presumptive service connection, does not preclude establishing 
service connection on principles of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1045 (Fed.Cir. 1994).  In view of the 
Court's holding, and the veteran's contentions, the Board will 
consider the appellant's claims on both a presumptive basis and a 
direct basis.

Service connection is presumed for a number of diseases arising 
in veterans who have been determined to have been exposed to 
Agent Orange.  While this list of diseases includes prostate 
cancer, it does not include prostatitis.  See 38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307; 3.309(e) (1998).  The inclusion 
of certain diseases, as opposed to others, within this list 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical evidence, that there exists a 
positive association between (A) the occurrence of those diseases 
in humans and (B) the exposure of humans to an herbicide agent.  
See 38 U.S.C.A. § 1116(b)(1).  Moreover, the Secretary, under the 
authority granted by the Agent Orange Act of 1991, specifically 
has indicated that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for a number of diseases for which 
the Secretary has not specifically determined a presumption of 
service connection applies.  See 61 Fed. Reg. 41442-41449 (1996).  

In view of the fact that prostatitis is not included among the 
presumptive diseases for Agent Orange exposure, under 38 C.F.R. 
§§ 3.307, 3.309(e), the Board must next determine whether service 
connection for the disorder is warranted on a direct basis.  
Combee, 34 F.3d 1039, 1045.

At this point, before reaching the merits of the veteran's claim, 
the threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
evidence presented by the veteran fails to meet this threshold 
level of sufficiency, no further legal analysis need be made as 
to the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In order for a claim to be well grounded, there must be competent 
evidence of current disability (established by medical 
diagnosis); evidence of incurrence or aggravation of a disease or 
injury in service (established by medical, or in some cases lay, 
evidence); and competent evidence of a nexus between the 
inservice injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997) cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran's claim does not meet all of the three requirements 
for a well grounded claim and his claim must therefore be denied.  
Service medical records indicate that the veteran was treated for 
urethral discharge from March to July 1961 and was diagnosed with 
gonococcal prostatitis in April 1961.  No further treatment is 
indicated and the veteran's separation examination report 
indicates no abnormality of the genitourinary system.  

There is no current medical evidence of prostatitis or a prostate 
disorder.  The veteran claimed in statements dated in August and 
October 1996 that he was currently receiving medical treatment 
for a prostate condition from VA.  However, VA treatment records 
from May 1990 and January 1996 do not indicate any treatment for 
prostatitis or a prostate condition and do not contain a current 
diagnosis of prostatitis.  Furthermore, the record contains no 
competent medical evidence of a nexus or link between such a 
disorder and service.  The only evidence presented by the veteran 
concerning these issues consists of his own statements.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a medical diagnosis 
of a current condition, or a question of medical relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because of the 
lack of competent evidence of such a current disorder in this 
case, and of a medical relationship to service, the claim for 
service connection for residuals of prostatitis is not well 
grounded and is thus denied.

The Board is aware of no circumstances in this matter that would 
put VA on notice that relevant evidence may exist, or could be 
obtained, that, if true, would make this claim "plausible."  
See generally McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board 
views its discussion as sufficient to inform the veteran of the 
elements necessary to complete her application for a claim for 
service connection for the claimed disability.  Id.


ORDER

Entitlement to service connection for prostatitis or a prostate 
condition is denied.


REMAND

In January 1997, the RO denied entitlement to service connection 
for prostatitis, hepatitis B, a tumor on the left side of the 
head, coronary artery disease and brachial cleft cyst.  The 
veteran's July 1997 notice of disagreement (NOD) indicated 
disagreement with that decision.  In his October 1997 substantive 
appeal, however, the veteran addressed only the issue of 
entitlement to service connection for prostatitis.  Accordingly, 
the Board has addressed only that issue in this decision.  The 
veteran's service representative, however, has indicated in its 
May 1998 Form 646, as well as in a June 1999 brief, that the 
veteran disagrees with the decision denying service connection 
for hepatitis B, a tumor on the left side of the head, coronary 
artery disease and brachial cleft cyst.  

The Board may only exercise jurisdiction over an issue after an 
appellant has filed a timely notice of disagreement to a rating 
decision denying the benefit sought, the RO has issued a 
Statement of the Case and the veteran has then filed a timely 
substantive appeal.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. 
App. 554, 555 (1993).  Without a timely substantive appeal to the 
Board of Veterans' Appeals, this Acting Member may not exercise 
jurisdiction over the service connection and increased rating 
claims.  Accordingly, as "jurisdiction does indeed matter and it 
is not 'harmless' when the VA during the claims adjudication 
process fails to address threshold issues," McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993); and as "[a] jurisdictional matter may 
be raised at any stage" of a proceeding, AB v. Brown, 6 Vet. 
App. 35, 37 (1995) quoting Phillips v. General Servs Admin., 924 
F.2d 1577, 1579 (Fed.Cir. 1991), the Board is unable to exercise 
jurisdiction over the issues of entitlement to service connection 
for hepatitis B, a tumor on the left side of the head, coronary 
artery disease and brachial cleft cyst.

However, for the Board to dismiss these claims now would mean 
that the veteran would not have had an opportunity to present 
evidence and arguments on this issue.  The Board thus finds that 
due process requires that the veteran be presented an opportunity 
to explain whether he in fact filed a timely appeal to the 
January 1997 ration decision, or to explain why he did not file 
the appeal in a timely manner as prescribed by law.  Accordingly 
this case is REMANDED for the following action:
 
The RO should issue a Supplemental 
Statement of the Case, addressing the issue 
of whether the veteran has filed a timely 
appeal to the RO's January 1997 rating 
decision on the issues of entitlement to 
service connection for hepatitis B, a tumor 
on the left side of the head, coronary 
artery disease and brachial cleft cyst.  
The veteran should be given sixty days to 
respond and provide evidence.  The case 
should then be returned to the Board if 
otherwise in order.  

The purpose of this REMAND is to accord the veteran due process 
of law.  No action is required of the appellant until he is 
notified.





		
	JOHN R. PAGANO 
	Acting Member, Board of Veterans' Appeals



 

